Citation Nr: 1048455	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-32 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension to include 
as due to Agent Orange exposure.

2.  Evaluation of degenerative changes, left knee, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The appellant had active service from March 1946 to January 1956 
and from April 1957 to January 1973.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks a higher evaluation for degenerative changes 
of the left knee, currently rated as 10 percent disabling, and 
service connection for hypertension to include as secondary to 
Agent Orange exposure.  After a careful review of the evidence of 
record, the Board finds that additional development is needed 
prior to deciding the claim.

The Board notes that the VCAA requires that VA afford a veteran a 
medical examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  The 
VA is obligated to conduct "'a thorough and contemporaneous 
medical examination'" when necessary.  Porcelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  When medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion if 
it is necessary to decide the claim.  In determining whether the 
duty to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration: (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or symptoms 
and the Veteran's service. The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

In regards to the claim for service connection for hypertension, 
the Board is of the opinion that a VA examination is needed to 
determine the nature and etiology of hypertension.  VA outpatient 
treatment records show the appellant has been diagnosed with and 
is being treated for hypertension.  The appellant has argued that 
he developed hypertension due to exposure to Agent Orange.  While 
hypertension is not among the diseases that are presumed to be 
related to Agent Orange exposure, and are specifically excluded 
from the definition of ischemic heart disease, see 38 C.F.R. 
§ 3.309 (2010), in addition to the presumption of service 
connection, there is also a presumption of exposure to Agent 
Orange for Veterans how served in Vietnam during the Vietnam War.  
The appellant's DD 214 shows the appellant has been awarded the 
Vietnam Campaign medal and notes the appellant "has served in 
Vietnam."  Accordingly, exposure to Agent Orange is conceded.  

Private treatment records of February 2008 show the appellant's 
physician diagnosed hypertension and stated that the etiology is 
unclear but is more likely due to weight and obesity than his 
military service.  However, he conceded that it is possible that 
the military service could have added to blood pressure, 
especially during the military time in Vietnam.  This evidence 
appears to meet the McLendon standard as evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits.  

The appellant has not been afforded a VA examination regarding 
the nature and etiology of hypertension.  Considering the 
evidence delineated herein, the Board is of the opinion the low 
threshold under McLendon has been met and a VA examination is 
needed.  

In regard to the claim for a higher evaluation for degenerative 
changes of the left knee, the record shows the appellant had a VA 
examination in April 2008.  Since then, he has alleged that his 
disability has worsened.  Indeed, VA outpatient treatment records 
of May 2009 note the appellant reported his knee disability had 
worsened.  Moreover, records of July 2009 show a diagnosis of 
severe post traumatic degenerative joint disease of the knee and 
show the appellant has been seen for a surgery consult.

The evidence above shows the appellant's disability most likely 
worsened since his last VA examination of April 2008.  VA's 
General Counsel has indicated that, when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).

Finally, the most recent VA treatment records on file date to 
July 2009.  On remand, the RO should associate with the claim 
file all treatment records since July 2009.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain and associate with the claim 
file all VA treatment records for 
treatment of the left knee from July 2009 
through the present.

2.  After the above development has been 
completed, schedule the appellant for an 
orthopedic VA examination to determine the 
current level of severity of the 
degenerative joint disease of the left 
knee.  All necessary tests should be 
conducted.  

The examiner must provide ranges of motion 
including flexion and extension.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursions of motion, if any, 
accompanied by pain.  The examiner should 
assess the degree of severity of any pain.  

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
The examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss. 

The examiner must state whether the 
appellant has any lateral instability or 
subluxation of the knee, and if so, 
describe the level of severity.  

The claim file must be made available to 
the examiner for review.  A complete 
rationale for any opinion rendered must be 
provided.

3.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of hypertension.  

Upon examination and review of the entire 
claim folder, the examiner should provide 
an opinion regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present hypertension was caused or 
aggravated by any incident in service 
including exposure to Agent Orange.  

The claim file must be made available to 
the examiner.  A discussion of the 
complete rationale for all opinions 
expressed should be included in the 
examination report.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


